ORDER
PER CURIAM.
A jury convicted the movant, Freddie Hill, of three counts of robbery in the first degree and three counts of armed criminal action. This court affirmed the judgment of conviction and sentence. State v. Hill, 105 S.W.3d 849 (Mo.App. E.D.2003).
The movant- filed a Rule 29.15 motion and request for an evidentiary hearing. The motion court granted the movant’s request for an evidentiary hearing for one of his claims and denied his request for his remaining claims. After the hearing, the motion court entered judgment denying the movant’s Rule 29.15 motion. The mov-ant appeals from this judgment. The motion court’s findings of fact and conclusions of law are not clearly erroneous. An opinion would have no precedential value. We have provided the parties with a memorandum for their information only setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).